Exhibit 10.25
THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT — TERMS AND CONDITIONS
EXECUTIVE COMMITTEE MEMBERS (U.S.)

1.   These Terms and Conditions form part of your Stock Option Agreement (the
“Agreement”) pursuant to which you have been granted a Nonqualified Stock Option
(“Stock Option”) under The Western Union Company 2006 Long-Term Incentive Plan
(the “Plan”). A copy of the Plan is enclosed for your convenience. The terms of
the Plan are hereby incorporated in this Agreement by reference and made a part
hereof. Any capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan.   2.   The number of common shares
of The Western Union Company (the “Company”) subject to the Stock Option, the
grant date of the Stock Option and the option exercise price are all specified
in the attached Award Notice (which forms part of the Agreement).   3.   Subject
to the other provisions of this Agreement and the terms of the Plan, you will
“vest” in, or have the right to exercise, this Stock Option as follows:

  (a)   On or after the first anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to one-fourth (25%) of the
total number of shares covered hereby;     (b)   On or after the second
anniversary and until the tenth anniversary of the grant date, you may exercise
this Stock Option for up to one-half (50%) of the total number of shares covered
hereby;     (c)   On or after the third anniversary and until the tenth
anniversary of the grant date, you may exercise this Stock Option for up to
three-fourths (75%) of the total number of shares covered hereby;     (d)   On
or after the fourth anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option with respect to the total number of
shares covered hereby;     (e)   No part of this Stock Option may be exercised
after the tenth anniversary of the grant date listed in the attached Award
Notice.

4.   This Stock Option may not be exercised, in whole or in part, unless the
following conditions are met:

  (a)   You have accepted these Terms and Conditions either through on-line
electronic acceptance (if permitted by the Company) or by signing and returning
to the Company a copy of these Terms and Conditions. Signed copies of these
Terms and Conditions should be sent to the attention of: Western Union Stock
Plan Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112.
    (b)   Legal counsel for the Company must be satisfied at the time of
exercise that the issuance of shares upon exercise will comply with applicable
U.S. federal, state, local and foreign laws.     (c)   You pay the exercise
price as follows: (i) by giving notice to the Company or its designee of the
number of whole shares of Common Stock to be purchased and by making payment
therefor in full (or arranging for such payment to the Company’s satisfaction)
either (A) in cash, (B) by delivery (either actual delivery or by attestation
procedures established by the Company) of Mature Shares having an aggregate Fair
Market Value, determined as of the

      Executive Committee (U.S.)    

 



--------------------------------------------------------------------------------



 



      date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) except as may be prohibited by applicable law, in cash by
a broker-dealer acceptable to the Company and to whom you have submitted an
irrevocable notice of exercise (i.e., also known as “cashless exercise”) or
(D) by a combination of (A) and (B) and (ii) by executing such documents as the
Company may reasonably request.     (d)   You must, at all times during the
period beginning with the grant date of this Stock Option and ending on the date
of such exercise, have been employed by the Company, a Subsidiary or an
Affiliate or have been engaged in a period of Related Employment, with certain
exceptions noted below. Service on the Board after receipt of a Stock Option
shall not be considered a termination of employment.     (e)   You have executed
and returned to the Company or accepted electronically an updated restrictive
covenant agreement (and exhibits) if requested by the Company which may contain
certain noncompete, nonsolicitation and/or nondisclosure provisions. While a
court may sever any provision in the restrictive covenant agreement, you agree
by executing or electronically accepting the restrictive covenant agreement that
you will forfeit this Stock Option, whether vested or not, if you do not abide
by the restrictive covenant agreement as written.     (f)   You pay all
applicable taxes, withholding obligations, securities fees, or other costs,
charges, or fees associated with the exercise. You may elect to satisfy your
obligation to pay all applicable taxes, withholding obligations, securities
fees, or other costs, charges, or fees by any of the following means: (A) a cash
payment to the Company, (B) delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of Common Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to you, equal to the amount
necessary to satisfy any such obligations, (D) except as may be prohibited by
applicable law, a cash payment by a broker-dealer acceptable to the Company to
whom you have submitted an irrevocable notice of exercise, or (E) any
combination of (A) and (B). Shares of Common Stock to be delivered or withheld
may not have an aggregate Fair Market Value in excess of the amount determined
by applying the minimum statutory withholding rate. You (or any beneficiary or
person entitled to act on your behalf) shall provide the Company with any forms,
documents or other information reasonably required by the Company.

5.   Absent a period of Related Employment or service on the Board subsequent to
the grant date, if you terminate employment or cease providing services to the
Company, a Subsidiary or an Affiliate while holding this Stock Option, your
right to exercise the Stock Option and the time during which you may exercise
the Stock Option depends on the reason for your termination.

  (a)   Disability. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates by reason of Disability, this Stock Option
shall become fully vested and exercisable and may thereafter be exercised by you
(or your legal representative or similar person) until the date which is one
year after the effective date of your termination of employment or service, or
if earlier, the expiration date of the term of this Stock Option.     (b)  
Retirement. If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates by reason of Retirement, this Stock Option shall
continue to vest in accordance

      Executive Committee (U.S.)    

 



--------------------------------------------------------------------------------



 



      with its terms, and to the extent vested, may thereafter be exercised by
you (or your legal representative or similar person) until the date which is
four years after the effective date of your termination of employment or
service, or if earlier, the expiration date of the term of this Stock Option.  
  (c)   Death. If your employment with or service to the Company, a Subsidiary
or an Affiliate terminates by reason of death, this Stock Option shall become
fully vested and exercisable and may thereafter be exercised by your executor,
administrator, legal representative, beneficiary or similar person until the
date which is one year after the date of death, or if earlier, the expiration
date of the term of this Stock Option.     (d)   Involuntary Termination Without
Cause. Except to the extent paragraph 7 applies, if your employment with or
service to the Company, a Subsidiary or an Affiliate is terminated involuntarily
and without Cause and you are an eligible participant in the Severance/Change in
Control Policy applicable to members of the Company’s Executive Committee, this
Stock Option shall vest on a prorated basis effective on your termination date.
Such prorated vesting shall be calculated by multiplying the unvested portion of
the Stock Option by a fraction, the numerator of which is the number of days
that have elapsed between the grant date and your termination date and the
denominator of which is the number of days between the grant date and the date
the Stock Option would have become fully vested, treating each separate vesting
tranche of the Stock Option as a separate Stock Option award. The portion of
this Stock Option that does not become vested under such calculation shall be
forfeited effective on your termination date and shall be canceled by the
Company. The prorated portion of the Stock Option that vests in accordance with
such calculation may be exercised by you (or your legal representative or
similar person) until the end of your severance period under such Policy or, if
earlier, the expiration date of the term of this Stock Option. If your
employment with or service to the Company, a Subsidiary or an Affiliate is
terminated involuntarily and without Cause and you are not an eligible
participant in the Severance/Change in Control Policy applicable to members of
the Company’s Executive Committee on the date of such termination, this Stock
Option shall cease to vest, and to the extent already vested, may thereafter be
exercised by you (or your legal representative or similar person) until the date
which is three months after such involuntary termination, or if earlier, the
expiration date of the term of this Stock Option.     (e)   Termination for
Cause. If your employment with or service to the Company, a Subsidiary or an
Affiliate is terminated for Cause, this Stock Option shall cease to vest, and to
the extent already vested, may thereafter be exercised by you (or your legal
representative or similar person) until the close of the New York Stock Exchange
(if open) on the date of your termination of employment or service. If the New
York Stock Exchange is closed at the time of your termination of employment,
this Stock Option shall be forfeited at the time your employment is terminated
and shall be canceled by the Company.     (f)   Other Termination. If your
employment with or service to the Company, a Subsidiary or an Affiliate
terminates for any reason other than Disability, Retirement, death, involuntary
termination without Cause or termination for Cause, this Stock Option shall
cease to vest, and to the extent already vested, may thereafter be exercised by
you (or your legal representative or similar person) until the close of the New
York Stock Exchange (if open) on the date which is the thirtieth (30th) day
following your termination of employment or service, or if earlier, the
expiration date of the term of this Stock Option. If the New York Stock Exchange
is closed on the thirtieth (30th) day following your termination of employment
or service, then

      Executive Committee (U.S.)    

 



--------------------------------------------------------------------------------



 



      your unexpired Stock Option may be exercised until the close of the New
York Stock Exchange on the next following day on which the New York Stock
Exchange is open, after which time this Stock Option shall be forfeited and
canceled by the Company.     (g)   Death Following Termination of Employment or
Service. If you die during the applicable Post-Termination Exercise Period, this
Stock Option will be exercisable only to the extent that the Stock Option is
exercisable on the date of your death and may thereafter be exercised by your
executor, administrator, legal representative, beneficiary or similar person
until the date which is one year after the date of your death, or if earlier,
the expiration date of the term of this Stock Option.

6.   So long as you continue to be a member of the Executive Committee of the
Company, you may transfer this Stock Option to a Family Member or Family Entity
without consideration; provided, however, in the case of a transfer of this
Stock Option to a limited liability company or a partnership which is a Family
Entity, such transfer may be for consideration consisting solely of an entity
interest in the limited liability company or partnership to which the transfer
is made. Any transfer of this Stock Option shall be in a form acceptable to the
Committee, shall be signed by you and shall be effective only upon written
acknowledgement by the Committee of its receipt and acceptance of such notice.
If this Stock Option is transferred to a Family Member or Family Entity, the
Stock Option may not thereafter be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by such Family Member or Family Entity
except by will or the laws of descent and distribution. The Committee has
delegated its responsibilities under this paragraph 6 to the Company’s General
Counsel.

7.   If you are an eligible participant in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and your employment with the Company, a Subsidiary or an
Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
this Stock Option shall immediately become fully vested and exercisable
effective on the date of your termination and may thereafter be exercised by you
(or your legal representative or similar person) until the end of your severance
period under such policy or, if earlier, the expiration date of the term of this
Stock Option.

8.   The Board or Committee may amend or terminate the Plan and the Committee
may amend (or its delegate may amend) these Terms and Conditions. No amendment
may impair your rights as an option holder without your consent. The
determination of such impairment shall be made by the Committee in its sole
discretion.

9.   The Committee (or its delegate) administers the Plan and has discretion to
interpret the Plan and this Agreement. Any decision or interpretation rendered
by the Committee or its delegate shall be final, conclusive and binding on you
and all persons claiming under or through you. By accepting this grant or other
benefit under the Plan, you and each person claiming under or through you shall
be conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Committee or its delegate.

10.   The validity, construction, interpretation, administration and effect of
the Plan and this Agreement shall be governed by the substantive laws, but not
the choice of law rules, of the State of Delaware.

11.   You acknowledge that you have read the Company’s Clawback Policy. In
consideration of the grant of this Stock Option, you agree to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding

      Executive Committee (U.S.)    

 



--------------------------------------------------------------------------------



 



    any provision of this Agreement to the contrary, if the Board determines
that any Incentive Compensation (as defined in the Company’s Clawback Policy)
received by or paid to you resulted from any financial result or performance
metric that was impacted by your misconduct or fraud and that compensation
should be recovered from you (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of this Stock
Option (the “Clawbacked Portion”) and, in such case, you shall cease to be
entitled to exercise the Clawbacked Portion of this Stock Option and the
Clawbacked Portion of this Stock Option shall automatically and without further
action of the Company be cancelled, (b) requiring you to deliver to the Company
shares of Common Stock acquired upon the exercise of this Stock Option (to the
extent held by you), (c) requiring you to repay to the Company any profit
resulting from the sale of shares of Common Stock acquired upon the exercise of
this Stock Option or (d) any combination of the remedies set forth in clauses
(a), (b) or (c). The foregoing remedies are in addition to and separate from any
other relief available to the Company due to your misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon you and all persons claiming through you.

                 
I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:
           
 
               
Signature:
    Printed Name:        
 
               
 
               
Date:
               
 
 
 
           

      Executive Committee (U.S.)    

 